Citation Nr: 1307888	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  06-03 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tension headaches, to include as secondary to posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for peripheral vascular disease (PVD) with claudication, to include as secondary to cold injuries of the bilateral feet and hands and/or PTSD.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In December 2009, the Board, in relevant part, denied service connection for tension headaches, peripheral vascular disease, and posttraumatic stress disorder (PTSD).  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In March 2011, the Court vacated the decision and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  In September 2011, the Board remanded the appeal for further development.  

In November 2012, the RO granted service connection for PTSD with depressive disorder.  Therefore, that issue is no longer before the Board for appellate review.  

The Virtual VA paperless claims processing system does not contain additional evidence pertinent to the appeal.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

In compliance with the Board's September 2011 remand, the Veteran underwent a VA examination in October 2011 to assess whether his tension headaches and PVD were related to his military service.  As relevant to PVD, the examiner was also requested to provide an opinion whether that disease was secondary to service-connected cold injuries of the bilateral feet and hands.  While the examiner addressed whether such disorders were related to the Veteran's military service and whether his PVD was caused by his cold injuries of the bilateral feet and hands, the examiner failed to offer an opinion as to whether his PVD was aggravated by such service-connected disability.

Therefore, the Board finds that an additional remand is necessary so that an addendum medical opinion that complies with the mandates of the September 2011 Board remand may be obtained.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms). 

Moreover, the Board notes that the Veteran's representative has recently advanced an alternate theory of entitlement relevant to both of his claims on appeal.  In this regard, in a January 2013 Written Brief Presentation, the Veteran's representative, for the first time, raised the issue of entitlement to service connection for tension headaches and PVD as secondary to PTSD, citing unidentified supporting evidence in the claims file.  In this regard, the Board notes that service connection for PTSD was awarded in a November 2012 rating decision.  

VA is required to consider all issues raised either by the claimant, Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir 2000), or by the evidence of record, Solomon v. Brown, 6 Vet. App. 396, 402 (1994) and is required to construe an appellant's arguments "in a liberal manner for purposes of determining whether they raise issues on appeal."  38 C.F.R. § 20.202 (2012); Robinson v. Nicholson, 21 Vet. App. 545. 552 (2008). 

In this case, there is competent and credible medical evidence of recurrent tension headaches and PVD, and service connection is in effect for PTSD.  Moreover, the Veteran's representative has alleged a relationship of the disorders to PTSD.  The evidence is insufficient to make a decision on this theory of entitlement.  The Board finds that the Veteran has raised the issue and, from a liberal reading of the claim, concludes that the low threshold has been met for an additional VA opinion.  38 C.F.R. § 3.159(c) (2012). 

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 2011 VA examiner for an addendum opinion.  If the October 2011 VA examiner is not available, provide the claims file to an appropriate medical professional for an addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  Request that the examiner review the entire claims file, including the October 2011 examinations for headaches and PVD and the October 2011 examination for PTSD and depression, and offer an opinion on the following:  

(A)  Is it at least as likely as not that the Veteran's cold injuries to the bilateral hands and feet aggravated his PVD with claudication?

(B)  Is it at least as likely as not that the Veteran's PTSD caused OR aggravated his tension headaches?

(C)  Is it at least as likely as not that the Veteran's PTSD caused OR aggravated his PVD with claudication? 

The examiner is advised that the term 'aggravation' means an increase in severity of the disorder beyond the natural progress.  The examiner must provide a rationale for any opinion offered.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


